DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Jepsen (Reg. No.: 59,567) on 06/04/2021.
The application has been amended as follows: 

1.	(Currently Amended) A method performed by one or more computers, the method comprising:
	identifying a performance category for which performance is tracked for a user;
receiving, from a client device associated with the user, context data that indicates a current context of the user; 

	identifying (i) multiple different contexts of the user in which communications have previously been provided to the user and (ii) prior actions of the user that are related to the performance category; 
	determining responsiveness scores that respectively correspond to the different contexts, each of the responsiveness scores being indicative of a level of responsiveness of the user to one or more prior communications that were provided when the user was in the context to which the responsiveness score corresponds, wherein the responsiveness score for each context is generated based on[[:]] performance of the user determined based on the prior actions of the user that were performed by the user after the user received one or more in the context 
	selecting a communication for the user[[,]] from among communications of different types based on the responsiveness score for a particular context of the different contexts, the responsiveness score for the particular context being used based on a similarity of the current context with the particular context
	determining a time to provide the selected communication to the user based on the predicted availability of the user; and
	adjusting a manner of communicating with the user by providing the selected communication for output by the client device at the determined time. 

2. 	(Previously presented) The method of claim 1, wherein one or more of the responsiveness scores indicates a probability that the selected communication will improve the performance of the user with respect to the identified performance category. 

3. 	(Previously presented) The method of claim 2, wherein one or more of the responsiveness scores indicates a context-specific probability that the selected communication will improve the 

4. 	(Currently Amended) The method of claim 1, wherein the communications of different types comprise at least one of:
	communications of different content types;
	communications of different interaction types; or
	communications that suggest different user behaviors. 
	

	

	

5. 	(Previously presented) The method of claim 1, wherein:
	identifying the performance category comprises determining a user-specific target metric for the user; and
	generating the responsiveness scores comprises determining responsiveness scores indicating performance of the user with respect to the user-specific target metric.

6. 	(Previously presented) The method of claim 1, wherein selecting the communication comprises: 
	selecting a type of content to be included within the communication; and 
	selecting a type of user interaction to be specified by the communication. 


periodically adjusting values of the responsiveness scores based at least on the tracked performance for the user with respect to the identified performance category over a particular period of time. 
 
8. 	(Currently Amended) The method of claim 1, further comprising: 
	determining that one or more communications are not likely to improve performance of the user with respect to the identified performance category based on the received data and the responsiveness scores for the user.

9. 	(Currently Amended) The method of claim 1, further comprising:
	generating a user profile based at least on an analysis of (i) user interactions with an application after the selected communication is provided for output by the client device, and (ii) performance of the user after the selected communication 

10. 	(Cancelled) 

11. 	(Currently Amended) A system comprising: 
	one or more computers; and 
	one or more storage devices storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising:
	identifying a performance category for which performance is tracked for a user;
	receiving, from a client device associated with the user, context data that indicates a current context of the user; 
	predicting, based on the current context, an availability of the user to 
identifying (i) multiple different contexts of the user in which communications have previously been provided to the user and (ii) prior actions of the user that are related to the performance category; 
determining responsiveness scores that respectively correspond to the different contexts, each of the responsiveness scores being indicative of a level of responsiveness of the user to one or more prior communications that were provided when the user was in the context to which the responsiveness score corresponds, wherein the responsiveness score for each context is generated based on[[:]] performance of the user determined based on the prior actions of the user that were performed by the user after the user received one or more in the context 
	selecting a communication for the user[[,]] from among communications of different types based on the responsiveness score for a particular context of the different contexts, the responsiveness score for the particular context being used based on a similarity of the current context with the particular context
	determining a time to provide the selected communication to the user based on the predicted availability of the user; and
	adjusting a manner of communicating with the user by providing the selected communication for output by the client device at the determined time. 

12. 	(Previously presented) The system of claim 11, wherein one or more of the responsiveness scores indicates a probability that the selected communication will improve the performance of the user with respect to the identified performance category. 

13. 	(Previously presented) The system of claim 12, wherein one or more of the responsiveness scores indicates a context-specific probability that the selected communication will improve the performance of the user with respect to the identified performance category when the user is presently in the current context.

14. 	(Cancelled)


identifying the performance category comprises determining a user-specific target metric for the user; and
 generating the responsiveness scores comprises determining responsiveness scores indicating performance of the user with respect to the user-specific target metric after the one or more previous communications through an application.

16. 	(Currently Amended) One or more non-transitory computer-readable storage devices encoded with computer program instructions that are operable, when executed by one or more computers, to cause the one or more computers to perform operations comprising:
	identifying a performance category for which performance is tracked for a user;
	receiving, from a client device associated with the user, context data that indicates a current context of the user; 
	predicting, based on the current context, an availability of the user to 
	identifying (i) multiple different contexts of the user in which communications have previously been provided to the user and (ii) prior actions of the user that are related to the performance category; 
	determining responsiveness scores that respectively correspond to the different contexts, each of the responsiveness scores being indicative of a level of responsiveness of the user to one or more prior communications that were provided when the user was in the context to which the responsiveness score corresponds, wherein the responsiveness score for each context is generated based on[[:]] performance of the user determined based on the prior actions of the user that were performed by the user after the user received one or more in the context 
	selecting a communication for the user[[,]] from among communications of different types based on the responsiveness score for a particular context of the different contexts, the responsiveness score for the particular context being used based on a similarity of the current context with the particular context
	determining a time to provide the selected communication to the user based on the predicted availability of the user; and
	adjusting a manner of communicating with the user by providing the selected communication for output by the client device at the determined time. 
 
17. 	(Previously presented) The one or more non-transitory computer-readable storage devices of claim 16, wherein at least one of the responsiveness scores indicates a probability that the selected communication will improve the performance of the user with respect to the identified performance category. 

18.	 (Previously presented) The one or more non-transitory computer-readable storage devices of claim 17, wherein the at least one of the responsiveness scores indicates a context-specific probability that the selected communication will improve the performance of the user with respect to the identified performance category when the user is presently in the current context.

19. 	(Currently Amended) The method of claim 1, wherein the performance category comprises health or fitness of the user, and wherein tracking performance for the user comprises tracking exercise of the user or a physiological measure for the user. 
	
	
	
	
	

20. 	(Previously presented) The one or more non-transitory computer-readable storage devices of claim 16, wherein:
	identifying the performance category comprises determining a user-specific target metric for the user; and
	generating the responsiveness scores comprises determining responsiveness scores indicating performance of the user with respect to the user-specific target metric after the one or more previous communications.

21. 	(Currently Amended) The method of claim 1, wherein the current context of the user indicates at least one of an activity being performed by the user, a current time of day 

22.	(Currently Amended) The method of claim 1, wherein the responsiveness score for the particular context 

23.	(Previously presented) The method of claim 1, further comprising, after providing the selected communication: 	
	monitoring activity of the user on the client device;
	identifying a second communication provided to a user;
	determining one or more actions performed by the user in response to the second communication being provided to the user; 
	determining a particular context of the user when the second communication was provided; and
	associating the particular context of the user and the one or more actions performed by the user in response to the second communication.

wherein the performance category comprises adherence to a treatment plan for the user, and wherein tracking performance comprises tracking the user’s adherence to one or more requirements of the treatment plan; and 
	wherein the responsiveness scores for the different contexts each indicate performance of the user in meeting the one or more requirements of the treatment plan after receiving one or more prior communications in the context corresponding to the responsiveness score.

25.	(Currently Amended) The method of claim 1, wherein the performance category comprises engagement with an application, and wherein tracking performance comprises tracking a level of interaction of the user with the application; and
	wherein the responsiveness scores for the different contexts each indicate performance of the user in interacting with the application after receiving one or more prior communications in the context corresponding to the responsiveness score.

26.	(Currently Amended) The method of claim 1, wherein performance of the user is tracked by an application on the client device, and the responsiveness scores are indicative of a levels of responsiveness of the user to 

27.	(Currently Amended) The method of claim 1, wherein the particular context [[that]] matches the current context indicated by the data.

28.	(Previously presented) The method of claim 1, wherein the time to provide the selected communication to the user is determined based on the current context.

comprising:
	determining that the current context matches the particular context and
	identifying one or more actions performed by the user on the client device while the user was in the particular context; and
	wherein predicting the availability of the user comprises determining that the user is the device based on the one or more identified actions performed by the user on the client device while the user was in the particular context.

Allowable Subject Matter
Claims 1-9, 11-13 and 15-29 allowed.

Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 04/14/2021 with respect to the amended claim limitations and the interview held on 06/04/2021 point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao et al. (Pub. No.: US 2013/0145024 A1) is one of the most pertinent art which was considered because Cao discloses, an approach is provided for initiating a device action in response to determining context information associated with a device, a user of the device, or a combination thereof.
Rao et al. (Pub. No.: US 2017/0257450 A1) is another one of the most pertinent art in the field of invention and discloses, A method implemented in a network element (NE) configured to operate as an Ensemble Information Broker (EIB) within a data and energy storage internet architecture, the method comprising collecting device data, human presence data, and human activity data; determining predicted human behaviors for the user; determining a predicted energy metric for the smart system during a future time slot; calibrating weighted objective metrics of an operating status of the devices, a human comfort level, and a human productivity level according to the predicted human behaviors and user defined preference levels defined for the smart system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tauqir Hussain/Primary Examiner, Art Unit 2446